DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive.
Applicant argues that Greenwood does not teach or suggest displaying an image that includes the left or right side of the vehicle and that shows relative position between the vehicle and the trailer.  The Examiner disagrees.  Greenwood teaches acquire a first side image and a second side image, the first side image representing an image captured by a first side camera capturing an image of respective right sides of the towing vehicle and the towed vehicle, the second side image representing an image captured by a second side camera capturing an image of respective left side of the towing vehicle and the towed vehicle (see Fig. 5, C3, C4; par. 0107, 0108, teaches a first side-mounted camera mounted to a first side of a vehicle, and a second side-mounted camera mounted to a second side of the vehicle where the first and second side-mounted cameras have respective third and fourth fields of vision that extend along the respective sides of the vehicle providing coverage of the lateral regions of a trailer, and teaches an image processor may utilize the image(s) from the first side-mounted camera and/or the second side-mounted camera to provide a partially transparent can comprise a side view of the vehicle V, for example a view of a rear quarter of the vehicle V, where it would have been understood and/or obvious to a PHOSITA to adjust the side cameras to capture more or less (as desired) of the side of the vehicle from these teachings in Greenwood; see also e.g., Fursich (U.S. 2019/0080185) par. 0037, teaches sidewardly/rearwardly facing cameras at respective sides of a vehicle that captures images exterior of the vehicle).  In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (U.S. 2017/0106865) in view of Greenwood (U.S. 2017/0280091).
Regarding claim 1, Lavoie teaches a tow assist apparatus (see Fig. 2) comprising:
a hardware processor (see Fig. 2, 10; par. 0025) configured to:
detect at a predetermined period, an angle of tilt of a towed vehicle to a towing vehicle towing the towed vehicle, the tilt arising when the towing vehicle moves backward (see par. 0002, 0007, 0027, teaches controlling/assisting vehicles during backup operations, and  teaches a camera capturing images of a trailer to determine hitch angle);
calculate angle change information representing a temporal change in the detected angle (see par. 0025, 0027, teaches a camera capturing images of a trailer to determine hitch angle, and teaches to avoid unacceptable trailer backup conditions, such as a jackknife condition, the hitch angle .gamma. being monitored (temporal change) and processed);
output an alarm when the angle change information exceeds a threshold (see par. 0037, 0039, 0042, teaches issuing a warning signal corresponding to a notification of an actual, impending, and/or anticipated unacceptable trailer backup condition, and teaches a controller processing the hitch angle and related information from a hitch angle sensor or other input to generate a warning signal with enough time for the driver to respond to an unacceptable trailer backup condition); and 

Lavoie does not specifically teach acquire a first side image and a second side image, the first side image representing an image captured by a first side camera capturing an image of respective right sides of the towing vehicle and the towed vehicle, the second side image representing an image captured by a second side camera capturing an image of respective left side of the towing vehicle and the towed vehicle; and generate a display image when the angle change information exceeds a threshold, the display image including respective right or left sides of the towing vehicle and the towed vehicle, the display image being generated based on one of the first and second side images, the one corresponding to a side to which the towed vehicle tilts..
Greenwood teaches acquire a first side image and a second side image, the first side image representing an image captured by a first side camera capturing an image of respective right sides of the towing vehicle and the towed vehicle, the second side image representing an image captured by a second side camera capturing an image of respective left side of the towing vehicle and the towed vehicle (see Fig. 5, C3, C4; par. 0107, 0108, teaches a first side-mounted camera mounted to a first side of a vehicle, and a second side-mounted camera mounted to a second side of the vehicle where the first and second side-mounted cameras have respective third and fourth fields of vision that extend along the respective sides of the vehicle providing coverage of the lateral regions of a trailer, and teaches an image processor may utilize the image(s) from the first side-mounted camera and/or the second side-mounted camera to provide a partially transparent overlay on the first image IMG1 and/or the second image IMG2 where partially transparent overlay can comprise a side view of the vehicle V, for example a view of a rear quarter of the vehicle V; see also e.g., Fursich (U.S. 2019/0080185) par. 0037, teaches sidewardly/rearwardly facing cameras at respective sides of a vehicle that captures images exterior of the vehicle); and 
generate a display image when the angle change information exceeds a threshold, the display image including respective right or left sides of the towing vehicle and the towed vehicle, the display image being generated based on one of the first and second side images, the one corresponding to a side to which the towed vehicle tilts (see Figs. 6, 8, 9; par. 0108-0110, 0114, 0116, 0118, teaches displaying of images being determined in dependence on a determined hitch angle .theta. (angle change) of a trailer, and teaches implementing an edge-locating algorithm or a shape-recognition algorithm to determine the extent (angle change) of the trailer, and teaches the hitch angle .theta. being defined with reference to a reference frame (threshold) of the vehicle, where it would have been understood and/or obvious to select and display images based on a value (threshold) of the tilt angle based on these teachings in Greenwood).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Lavoie with the limitations taught by Greenwood to provide for coverage of the lateral regions of a trailer (see Greenwood par. 0108).



Regarding claim 5, Lavoie teaches the angle change information represents an acceleration of change in the detected angle (see par. 0029, teaches a sensor module generating a plurality of signals indicative of various dynamics of the trailer where the signals may include a yaw rate signal, a lateral acceleration signal, and wheel speed signals generated respectively by a yaw rate sensor, an accelerometer, and wheel speed sensors).

Regarding claim 6, Lavoie teaches the output of an alarm is performed by superimposing an image representing the alarm onto the display image (see par. 0039, teaches a display for displaying one or more images and other information to a user such as one or more images of the trailer, and feedback information, such as audible and tactile warnings, and teaches the trailer backup assist system communicating warnings and other information with a human machine interface (HMI) for the vehicle).

Regarding claim 7, Lavoie teaches the output of an alarm is performed by outputting voice through a voice output device (see par. 0039, teaches a display for 

Regarding claim 8, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Motivation for this combination has been stated in claim 1.  

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fursich (U.S. 2019/0080185)

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483